DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because the font of the amended limitations are light and difficult to read. Please edit the claims to make them easier to read.
Claim 30 is objected to because of the following informalities:  “user continue to touch…” should read --user continues to touch--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 20 and recite the limitation "the user determines that the fingerprint matches" in line 16 in claim 5 and line 17 in claim 20.  There is insufficient antecedent basis for this limitation in the claim. It is unclear, from the claims, how the user is conducting fingerprint matching.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 13, 17-19, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0330146) in view of Fleizach et al. (US 2013/0263251).

Fleizach et al. teach receiving in the third user interface, a second operation by the user, and executing a function corresponding to the second operation (figs. 5w-5z, Fleizach et al. teach using gesture to bring up different apps from an interface.
	The two are analogous art because they both deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Wang et al. with the gesture inputs of Fleizach et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Wang et al. with the gesture inputs of Fleizach et al. because the inputs of Fleizach et al. would allow the user to bring up an application without having to scroll through an entire list.
In regard to claim 3, Wang et al. teach identifying that the first operation meets the preset unlock condition and that the user stopped operating the terminal after entering the first operation; and displaying, in response to identifying, a second user interface that is an unlocked user interface of the terminal (paragraph 53, if the user inputs the fingerprint for less than a second the device is unlocked).
	In regard to claim 4, Wang et al. teach receiving the first operation using a first sensor and detecting that the user continues to operate the first sensor after entering the first operation (paragraph 53, input longer than 1 second).
	In regard to claim 13, Fleizach et al. teach wherein before executing the function, the method further comprises: continuously detecting, within a time period from a first time when the first operation is detected to a second time when the second operation is detected, an input operation from the user on the 
	In regard to claim 18, Wang et al. teach wherein the display device is further configured to display a second user interface when the first operation meets the preset unlock condition and when the user stopped operating the terminal after entering the first operation, and wherein the second user interface is an unlocked user interface of the terminal (paragraph 53, hold fingerprint less than 1 second).
	In regard to claim 19, Wang et al. teach wherein the interactive device comprises a first sensor (fig. 2 see fingerprint sensor), configured to receive the first operation, and wherein the processor is further configure to determine that the first sensor continuously detects a first input operation of the user after the first sensor receives the first operation (paragraph 53).
	In regard to claim 23, Fleizach et al. teach wherein the third user interface comprises one or more shortcuts, wherein each of the one or more shortcuts corresponds to one function in the terminal, and wherein the processor is further configured to: determine that the second operation triggers a first shortcut in the one or more shortcuts; and execute a second function correspond to the first shortcut (see figs. 5w-5z, Fleizach et al. teach a user drawing letters to open separate apps. This is a shortcut).
	In regard to claim 25, Fleizach et al. teach wherein the second operation is a first gesture operation from the user, and wherein the processor is further configured to: determine, based on preset correspondences between corresponding gesture operations and corresponding functions of the terminal, a third function corresponding to the first gesture operation; and execute the function (fig. 5Z and paragraph 217, launch application corresponding to gesture).
Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Fleizach et al. further considered with Moriai et al. (US 2016/0110037).
In regard to claims 5 and 20, Wang et al. teach wherein the first sensor is a fingerprint sensor, and wherein the method further comprises: collecting, using the fingerprint sensor, a fingerprint entered by the user and matching a preset fingerprint; detecting that the user continues to operate the first sensor after entering the first operation when a first duration of a press operation or a touch operation from the use on the fingerprint sensor is greater than a first threshold duration (fig. 3 and paragraph 53, threshold duration) but neither Wang et al. nor Fleizach et al. teach determining that the user continues to operate 
Moriai et al. teach determining that the user continues to operate the first sensor after entering the first operation when a second duration during which the user operate the sensor is greater than a second threshold duration (figs. 8 and 9, Moriai et al. teach first and second time thresholds for different gui elements).
The three are analogous art because they all deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Wang et al. and Fleizach et al. with the second threshold of Moriai et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Wang et al. and Fleizach et al. with the second threshold of Moriai et al. because the second threshold would allow for more functions to be activated without a separate user gesture.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Fleizach et al. further considered with Vasistha et al. (US 2016/0026236).
In regard to claim 26, Wang et al. and Fleizach et al. teach all the elements of claim 26 except wherein the third user interface further comprises mapping information indicating a second gesture operation corresponding to one or more functions.
Vasistha et al. teach mapping information indicating a second gesture operation corresponding to one or more functions (paragraph 45, Vasistha et al. teach user defined mapping relationships. This must take place in an interface).
The three are analogous art because they all deal with the same field of invention of input devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Wang et al. and Fleizach et al. with the gesture mapping of Vasistha et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Wang et al. .

Allowable Subject Matter
Claims 6, 7, 9, 12, 21, 22, 24 and 27-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claims 6 and 21, the prior art fails to teach or make obvious the third operation and the third threshold.
In regard to claim 27, the prior art fails to teach or make obvious the second input operation.
In regard to claim 30, the prior art fails to teach or make obvious receiving the second operation when the user continues to touch the screen in combination with the claim’s other features
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623